Citation Nr: 1001633	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  09-27 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
residuals of excision of a right inguinal basal cell 
carcinoma lesion.

2.  Entitlement to service connection for prostate cancer 
residuals, claimed as due to in-service radiation treatment 
of a testicular teratoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service from November 1943 to August 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appellant is appealing the initial rating assigned for 
his right inguinal basal cell carcinoma excision scar 
disability after service connection was granted.  As such, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is 
for application.  Consequently, the evidence to be considered 
includes that for the entire time period in question, from 
the original grant of service connection to the present.

The Board notes that the appellant initially requested a 
Board hearing at the RO in his July 2009 VA Form 9.  However, 
prior to the hearing being scheduled, in a written statement 
submitted in August 2009, he withdrew his request for 
hearing.  As no outstanding hearing request exists, the case 
is now ready for appellate review.

The issue of service connection for prostate cancer is herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notice when further 
action is required by the appellant.


FINDINGS OF FACT

1.  The appellant's right inguinal area scar is not deep or 
unstable.

2.  The appellant's right inguinal area scar is linear and 
measures 2.5 centimeters in length.

3.  The appellant's right inguinal area scar is not tender or 
painful; the right inguinal area scar is not productive of 
any limitation of motion or any limitation of any function.


CONCLUSION OF LAW

Under the criteria in effect prior to October 23, 2008, an 
evaluation in excess of zero percent is not warranted for the 
appellant's right inguinal area scar disability at any time.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.20, 4.31, 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805, 7818, 7819 (2007); 73 Fed. Reg. 54708 (Sept. 23, 
2008); Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the United States Court of Appeals for Veterans Claims 
(Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, supra.

The appellant's inguinal scar increased rating claim arises 
from his disagreement with the initial evaluation that was 
assigned to that disability following the grant of service 
connection.  Courts have held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven.  As a result, no additional 38 U.S.C.A. 
§ 5103(a) notice is required because the purpose that the 
notice is intended to serve has been fulfilled.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Moreover,the U.S. 
Supreme Court has held that an error in VCAA notice should 
not be presumed prejudicial, and that the burden of showing 
harmful error rests with the party raising the issue, to be 
determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the 
appellant's service treatment records (STRs) have been 
associated with the claims file.  Private medical treatment 
records have also been associated with the claims file.  The 
appellant was afforded a VA medical examination in October 
2008.  A medical opinion is adequate when it is based upon 
consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's "evaluation of the claimed 
disability will be a fully informed one."  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The examination was 
conducted by a medical professional, and the associated 
report reflects review of the appellant's prior medical 
records.  The examination included description of the 
symptoms for the right inguinal area scar and demonstrated 
objective evaluations.  The examiner was able to assess and 
record the condition of the appellant's right inguinal area 
scar.  Physical examination was accomplished, including 
measurement and description of the right inguinal area scar.

The Board finds that the examination report is sufficiently 
detailed with recorded history, impact on employment and 
daily life, and clinical findings.  In addition, it is not 
shown that the examination was in any way incorrectly 
prepared or that the VA examiner failed to address the 
clinical significance of the appellant's scar disability.  
Further, the VA examination report addressed the applicable 
rating criteria.  As a result, the Board finds that 
additional development by way of another examination would be 
redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. 
§ 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  
Therefore, the Board concludes that the appellant was 
afforded an adequate examination.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  He did not provide any information to VA 
concerning available relevant treatment records that he 
wanted the RO to obtain for him that were not obtained.  He 
was provided with notice as to the medical evidence needed 
for increased evaluations for scar disabilities, as well as 
the assistance VA would provide.  Therefore, there is no duty 
to assist that was unmet and the Board finds no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  The Merits of the Claim

The appellant contends that his right inguinal area scar 
disability at issue in this case is more severely disabling 
than reflected by the zero percent evaluation currently in 
effect.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, as is the case here, consideration 
must be given as to whether staged ratings should be assigned 
to reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

As of October 23, 2008, revised provisions for evaluating 
scars were enacted.  This new regulation, however, indicates 
that the revised provisions are applicable only to claims 
received on or after October 23, 2008.  Accordingly, because 
the appellant's claim was received before that date, these 
revisions do not apply to the present case.  73 Fed. Reg. 
54708 (Sept. 23. 2008).  Rather, this appeal will be 
considered solely under the criteria effective as of the May 
2008 effective date of the zero percent rating.

The appellant underwent a VA medical examination in October 
2008; the examiner reviewed the appellant's prior history and 
medical records.  The appellant reported that his scar had 
been healing well without complications; he reported no pain 
or other symptoms in the right inguinal area.  There has been 
no recurrence of the right inguinal area basal cell 
carcinoma.  On physical examination, the appellant's scar was 
located in the right inguinal area.  The scar was 2.5 
centimeters (cm) long.  There were no findings of any 
adhesions, ulcerations or breakdown of the skin.  

Review of the appellant's private medical treatment records, 
dated between February 2008 and June 2008, does not reveal 
any complaint of, any treatment for, or any diagnosis of, any 
scar-associated problem in the right inguinal area.  A May 
2008 note states that the appellant's linear scar line was 
well healed, with excellent healing.  There was no evidence 
of clinical recurrence of the basal cell carcinoma in the 
right inguinal area.  

Under the rating criteria in effect prior to October 23, 
2008, scars, other than the head face, or neck, that are deep 
or that cause limited motion in an area or areas exceeding 6 
square inches (39 square centimeters) warrant a 10 percent 
disability rating.  A 20 percent rating is warranted for area 
or areas exceeding 12 square inches (77 square centimeters), 
a 30 percent rating is warranted for an area or areas 
exceeding 72 square inches (465 square centimeters), and a 40 
percent rating is warranted for an area or area exceeding 144 
square inches (929 square centimeters).  38 C.F.R. § 4.118, 
Diagnostic Code 7801.

Under Diagnostic Code 7802 (as in effect prior to October 23, 
2008), a 10 percent rating is warranted for: scars, other 
than head, face, or neck, that are superficial and that do 
not cause limited motion, area or areas of 144 square inches 
(929 sq. cm.) or greater.

Under Diagnostic Code 7803 (as in effect prior to October 23, 
2008), a 10 percent rating is warranted for unstable 
superficial scars.  

Under Diagnostic Code 7804 (as in effect prior to October 23, 
2008), a 10 percent rating is warranted for superficial scars 
that are painful on examination.  This is the maximum 
evaluation available under this Diagnostic Code.



Under Diagnostic Code 7805 (as in effect prior to October 23, 
2008), scars may also be rated based on limitation of 
function of affected part.  

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as 
on two or more extremities or on anterior 
and posterior surfaces of extremities or 
trunk, will be separately rated and 
combined in accordance with 38 C.F.R. 
§ 4.25.

(2) A deep scar is one associated with 
underlying soft tissue damage.

(3) A superficial scar is one not 
associated with underlying soft tissue 
damage.

(4) An unstable scar is one where, for 
any reason, there is frequent loss of 
covering of skin over the scar.

The appellant is currently assigned a noncompensable 
evaluation for the service-connected residual scarring from 
the excision of a basal cell carcinoma lesion in his right 
inguinal area.  Under Diagnostic Codes 7818 and 7819, 
malignant and nonmalignant skin neoplasms are rated based on 
disfigurement of the head, face, or neck under Diagnostic 
Code 7800; as scars under Diagnostic Codes 7801, 7802, 7803, 
7804, or 7805; or based on impairment of function.

There is no basis for a compensable rating under the 
regulations.  First, there is no indication in the evidence 
of record that the right inguinal area scarring was unstable.  
Second, no limitation of motion has been caused by the 
scarring.  Third, there is no clinical indication that the 
right inguinal area scarring has resulted in underlying soft 
tissue damage or that the area of scarring exceeds 6 square 
inches (39 sq. cm).  As such, a compensable rating is not 
appropriate for the right inguinal area surgical scarring.



As there is no limitation of function due to the right 
inguinal area scar, a compensable rating under Diagnostic 
Code 7805 is not warranted.  Likewise, as the scar has not 
been objectively shown to be tender or painful, a rating 
under Diagnostic Code 7804 is not warranted.  

The Board finds that a compensable evaluation for the 
appellant's right inguinal area scar is not warranted.  The 
evidence does not show that the appellant has any functional 
loss due that scar.  Furthermore, there is no medical 
evidence of record documenting any complaints of, findings 
of, or diagnosis of any problem due to said scarring or a 
finding that this scar was large enough that it would warrant 
a compensable rating on the basis of size alone.  38 C.F.R. 
§ 4.118 (2007).  The evidence does not show that the scar 
disability is deep, or covers an area of at least six square 
inches (39 sq. cm.), is superficial and unstable, or is 
painful on examination.  Accordingly, a compensable rating is 
not warranted pursuant to Diagnostic Codes 7802, 7803, or 
7804 (as in effect prior to October 23, 2008).

Notwithstanding the above discussion, a rating in excess of 
the zero evaluation assigned for the right inguinal area scar 
could be granted if it were demonstrated that that particular 
disability presented such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  Therefore, the Board has considered whether 
this case should be referred to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer 
v. Peake, 22 Vet. App. 242 (2008)

The record reflects that the appellant has not required any 
hospitalization for the service-connected right inguinal area 
scarring, and that the manifestations of that disability are 
not in excess of those contemplated by the currently assigned 
zero percent rating.  Furthermore, although the appellant 
might experience occupational impairment, there is no 
indication in the record that the average industrial 

impairment from the right inguinal area scarring would be in 
excess of that contemplated by the assigned rating.  The 
Court has held that, "if the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

The Board finds no evidence that the right inguinal area scar 
disability presents such an unusual or exceptional disability 
picture as to require an extraschedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b).  The schedular 
rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
available for scars, but the required manifestations have not 
been shown in this case.  The Board further finds no evidence 
of an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for his right 
inguinal area scar; nor has he required any extensive 
treatment.  The appellant has not offered any objective 
evidence of any symptoms due to his service-connected basal 
cell carcinoma excision that would render impractical the 
application of the regular schedular standards.  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) 
(when evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own).

In this case, the characteristics of the appellant's residual 
scarring fit squarely within the criteria found in the 
relevant rating scheme for scars.  In short, the rating 
criteria contemplate not only symptoms but also severity of 
the disability.  For these reasons, referral for 
extraschedular consideration is not warranted for the right 
inguinal area scar disability.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the appellant has 
not alleged unemployability.  Therefore, the Board finds that 
no further consideration of a TDIU award is warranted.

The Board acknowledges that the appellant, in advancing this 
appeal, believes that his right inguinal area scar disability 
has been more severe than the assigned disability rating 
reflects.  He maintains that he is entitled to a compensable 
rating.  Medical evidence is generally required to 
probatively address questions requiring medical expertise; 
lay assertions do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, lay assertions may serve to support a 
claim by supporting the occurrence of lay-observable events 
or the presence of symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

The Board has carefully considered the Veteran's contentions.  
In this case, however, the competent medical evidence 
offering the specialized determinations pertinent to the 
rating criteria are the most probative evidence with regard 
to evaluating the pertinent symptoms for the scar disability 
on appeal.  The lay statements have been considered together 
with the probative medical evidence clinically evaluating the 
severity of the right inguinal area scar disability symptoms.  
The preponderance of the most probative evidence is against a 
finding that the assignment of any higher ratings is 
warranted.

Finally, based upon the guidance of the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999), the Board has considered 
whether any staged rating is appropriate for the claimed 
disability.  As reflected in the decision above, the Board 
did not find variation in the Veteran's symptomatology or 
clinical findings for the right inguinal area scar disability 
that would warrant the assignment of any staged rating for 
that disability, as the Court has indicated can be done in 
this type of case.  Based upon the record, the Board finds 
that at no time during the claim/appellate period has the 
right inguinal area scarring disability on appeal been more 
disabling than as currently rated.

The preponderance of the evidence is against the increased 
rating claim, and there is no reasonable doubt to be resolved 
in favor of the Veteran in relation to his claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

An initial compensable evaluation for the residuals of the 
right inguinal area basal cell carcinoma excision is denied.

REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issue on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

The appellant contends that he incurred prostate cancer as a 
result of the in-service radiation treatment he received for 
his right testicular teratoma.  Review of the appellant's 
private medical treatment records reveals notations, for 
example, in February 2008, that the appellant had a history 
of prostate cancer dating back to 1999.  The appellant has 
indicated that he underwent a prostatectomy as treatment of 
the prostate cancer.

The Board notes that, in a December 2008 rating action, 
service connection was granted for residuals of basal cell 
carcinoma incurred secondary to the 1946 in-service radiation 
treatment for testicular cancer.  An October 2008 VA medical 
opinion indicated that various types of cancer have been 
associated with prior radiation therapy.

The Board also notes that, while the appellant is apparently 
now free from prostate cancer, he has residuals from the 
treatment of that condition.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (holding that when a claimant makes a 
claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled).  
Accordingly, this issue on the first page of the present 
decision has been recharacterized to more accurately reflect 
the appellant's claim. 

Service connection for a disorder claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, 
service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  Third, direct service connection can 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

38 C.F.R. § 3.311 states that if a veteran has one of the 
radiogenic diseases, the case will be referred to the Under 
Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  Prostate 
cancer is deemed a "radiogenic disease."  38 C.F.R. 
§ 3.311(b)(2).  

The appellant has not been afforded any VA examination 
relating to prostate cancer.  In determining whether the duty 
to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, there is medical evidence of record to indicate 
that the appellant has a history of prostate cancer.  He has 
presented written statements to that effect; he has also 
indicated that his prostate was removed in the 1990s.  In 
addition, there is in-service medical evidence showing 
radiation treatment to the right testicle and a recent VA 
medical opinion indicating that cancers other than basal cell 
carcinoma are etiologically associated with prior radiation 
therapy.  Therefore, the Board finds that the duty to assist 
in this case requires that a VA medical opinion should be 
obtained on remand.  Readjudication on remand should reflect 
consideration of this theory, as well as all other applicable 
theories.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994).

When a veteran neither alleges exposure to atmospheric 
nuclear weapons tests, nor claims to have been present during 
the American occupation of Hiroshima and Nagasaki, a request 
will be made for any available records concerning such 
veteran's exposure to radiation.  38 C.F.R. § 3.311(a)(2).  
However, in this case, the appellant was exposed to 
therapeutic radiation, and the RO must find and consider 
records that may contain information pertaining to the 
radiation treatment doses in service.  All such records will 
be forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based upon available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii). 

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
invoking its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claims on 
appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim on appeal and to afford full 
procedural due process, the case is REMANDED for the 
following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO must assure itself that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A, the implementing regulations found 
at 38 C.F.R. § 3.159 and any other 
applicable legal precedent has been 
completed.  

2.  The AMC/RO must proceed with all 
required evidentiary development pursuant 
to 38 C.F.R. § 3.311(a).  This includes 
securing a dosage estimate through any 
and all appropriate methods.  

This development must include securing 
any and all evidence which may indicate 
the appellant's in-service therapeutic 
radiation doses.  Any and all efforts to 
secure this evidence must be undertaken.  
In particular, the AMC/RO must request 
that the Defense Threat Reduction Agency 
(DTRA) provide a radiation dose estimate 
for the appellant and, in constructing 
that dose estimate, DTRA should be 
requested to consider the appellant's in-
service radiation therapy.

3.  The AMC/RO must specifically document 
what attempts were made to locate the 
records requested.  If the requested 
records cannot be found, the AMC/RO must 
explain in writing why further attempts 
to locate or obtain any government 
records would be futile.  The AMC/RO must 
then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claim.  The 
claimant must then be given an 
opportunity to respond.

4.  Thereafter, the claims file should be 
forwarded to the Under Secretary for 
Benefits under 38 C.F.R. § 3.311(c) as 
provided by § 3.311(b)(1).  See Wandel v. 
West, 11 Vet. App. 200, 205 (1998).  If 
the AMC/RO is unable to obtain radiation 
dose data for the appellant pursuant to 
numbered paragraph (2) above, the VA 
Under Secretary for Health should 
generate a radiation dose estimate.  In 
addition, an expert opinion from the 
Under Secretary for Health as 
contemplated in 38 C.F.R. § 3.311(c) or 
referral to an outside consultant for 
medical opinion as contemplated by 
38 C.F.R. § 3.311(d), as deemed 
appropriate, should be obtained as to 
whether sound scientific and medical 
evidence supports the conclusion that it 
is at least as likely as not that the 
appellant's prostate cancer resulted from 
his radiation therapy in service.

5.  After the above-requested development 
has been completed, the AMC/RO should 
again review the record, including any 
newly acquired evidence, and re-
adjudicate the issue on appeal.  (If any 
additional development is warranted in 
light of any newly received evidence, 
including the scheduling of a medical 
examination, that development should be 
accomplished.)

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
statutes and regulations considered 
pertinent to the issue on appeal.  The 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


